DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
Claims 1-22 are pending.  Claim 1 is currently amended.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claims 1-22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/430,704.
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 26-33 of copending Application No. 16/430,687 is withdrawn.
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-18, 20 of copending Application No. 16/561,484 is withdrawn.
Claims 1-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Stensrud et al in evidence of Partenheimer et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/430,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US Application No. 16/430,704 claims a composition comprising MCFC in an amount greater than 99wt%, FDCA in a range of 0.01-0.5wt%, FFCA in an amount from 0.1-0.5wt% and AFFC in an amount of less than 1 wt% and wherein composition has a value of b* of less than 5.  Since the instant claims is anticipated by US Application No. 16/430,704, it is not patentably distinct from and a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stensrud et al (US Patent Application 2015/0315166 (already of record)) in evidence of Partenheimer et al (Synthesis of 2,5-Diformylfuran and Furan-2,5-Dicarboxylic Acid by Catalytic Air-Oxidation of 5-Hydroxymethylfurfural. Unexpectedly Selective Aerobic Oxidation of Benzyl Alcohol to Benzaldehyde with Metal/Bromide Catalysts (already of record))
Regarding claims 1-22, Stensrud et al teaches esterification of FDCA to form the monoesters and diesters, the monoesters including MCFC (Figure 3, Examples).  Stensrud et al further teaches an esterification process on FDCA to form mixtures of the dimethyl ester, monomethyl ester (MCFC) and FDCA (Examples 1-6).  Stensrud et al further teaches to purify the ester, crude reaction mixture was re-suspended in ethyl acetate and washed with sodium bicarbonate.  The unreacted FDCA and monoethyl esters were removed by washing.  The ethyl acetate layer was concentrated to give the dimethyl ester.  Similarly, the unreacted FDCA and monomethyl esters were removed by washing and ethyl acetate layer was concentrated to product the diethyl ester (hence, once Examples 1-6 are separated Examples 1-6 would form compositions comprising MCFC and FDCA) (Paragraph 49).  Stensrud et al teaches in Example 3, about 62.3wt% dimethyl ester, about 31.6 wt% monomethyl ester (MCFC) and about 6.7wt% unreacted FDCA (hence, after separation this forms a composition comprising about 82.5wt% MCFC and about 18.5wt% FDCA) and in Example 4, about 70.3wt% dimethyl ester, about 29.1wt% monomethyl ester (MCFC) and about 2.4wt% FDCA (hence, after separation this forms a composition comprising about 92.3wt% MCFC and about 7.7wt% FDCA) and in Example 5, about 81.3 dimethyl ester, about 24.56wt% of monomethyl ester (MCFC) and about 0.92 wt% FDCA (hence, after separation this forms a composition comprising about 96.3wt% monomethyl  wt% or 100 or 500ppm of FFCA and MFFC and b* is less than 20/10/5/2/1/0.5.
In the same field of endeavor, as evidenced by Partenheimer et al FDCA is formed by oxidation of starting material and proceeds through FFCA as an intermediate product in the reaction to form FDCA (Figure 1).  Hence, it is expected that FFCA is present in FDCA compound as a trace impurity.  
With regard to less than 1/0.5/0.1 wt% or 500/100 ppm of FFCA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of FFCA in Stensrud et al as Stensrud’s composition comprises about 18.5wt% and 7.7wt% of FDCA in Examples 3-4, wherein as evidenced by Partenheimer et al FFCA is an intermediate product in the production of FDCA, hence it is expected for FFCA to be present as a trace impurity in the composition of Stensrud et al.
With regard to less than 1/0.5/0.1 wt% or 500/100ppm of MFFC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of MFFC in Stensrud et al as Stensrud’s reaction process starts with FDCA which is esterified to form MCFC, since FDCA also comprises FFCA as a trace impurity, MFFC is also formed in the esterification process as a trace impurity in the composition.
With regard to b* being less than 20, 10, 5, 2, 1 or 0.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
With respect to the double patenting rejection over copending Application No. 16/430,704 and in response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
With respect to the obviousness rejection over Stensrud et al in view of Partenheimer et al, Applicant argues that Stensrud et al fails to teach the same starting material or same selective oxidation reaction process as the instant invention.  The Examiner respectfully disagrees with the above argument as the instant claims are drawn to a composition, not a process of making.  Burden is on applicants to show product differences, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).  The patentability of a product does not depend on its method of production, see MPEP 2113.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 7, 2022